Citation Nr: 0411066	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to November 8, 1999, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1952 to February 
1955. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in Philadelphia, 
Pennsylvania, which, in pertinent part, granted service connection 
for a total disability rating based on individual unemployability, 
effective November 8, 1999.

The Board entered a decision on October 2, 2002, denying the 
veteran's claim for entitlement to an effective date prior to 
November 8, 1999, for the grant of a total disability rating based 
on individual unemployability.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
December 2003, the Court ordered that the October 2, 2002, Board 
decision be vacated and the matter remanded. 

A private attorney previously represented the veteran.  Effective 
July 28, 2003, General Counsel canceled the private attorney's 
accreditation to practice before the Department.  In a letter to 
the veteran dated February 2004, he was notified of the 
accreditation cancellation.  In April 2004, the veteran responded 
without indicating that he was seeking other representation.  The 
Board finds therefore, that the veteran does not wish any 
additional representation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the claimant if 
further action is required.  


REMAND

At the outset, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

In the case at hand, the record is void of the relevant law and 
regulations pertaining to the VCAA notification provisions, see 38 
C.F.R. § 3.159 (2003), and the record does not contain 
correspondence to the veteran informing him of the VCAA and 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003), requiring VA to 
explain what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

On January 10, 2000, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  Along with this form, the veteran attached an 
exhibit regarding Social Security Administration (SSA) earnings 
records.  The RO should contact the SSA and obtain a copy of any 
favorable disability determination along with all supporting 
medical records used to reach a decision.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, this case is remanded to the RO (via the 
AMC) for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, 
including the duty to assist and notification provisions contained 
therein.  In doing so, the letter should explain what, if any, 
information (medical or lay evidence) is necessary to substantiate 
the claim on appeal.  A general form letter, prepared by the RO, 
not specifically addressing benefits and entitlements at issue, is 
not acceptable.  The letter should inform the veteran of which 
portion of the information and evidence is to be provided by the 
veteran and which part, if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the SSA and obtain a copy of any 
favorable disability determination, with all supporting medical 
records.  

3.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all appropriate development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the issue on appeal.  
The RO is advised that they are to make a determination based on 
the law and regulations in effect at the time of their decision, 
to include any further changes in VCAA and any other applicable 
legal precedent.  If the benefits sought on appeal remain denied, 
the veteran should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues currently on appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



